Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: The closest prior art is to Baxley (US 2013/0139426).  Baxley discloses a pistol device including a frame (100) and a magazine base (200) detachably disposed on the bottom of the handgrip portion.  Baxley does not show, however, a pistol device comprising:
a frame made of plastic and including a handgrip portion which has a grip body defining an accommodation space, a snap hole extending through a front side of said grip body and communicating with said accommodation space, and two positioning holes respectively extending through left and right sides of said grip body in proximity to a rear side thereof and communicating with said accommodation space, said accommodation space having an opening that faces downward, and being configured to accommodate a magazine that extends therein through said opening;
a magazine base detachably disposed on a bottom end of said handgrip portion and including a surrounding wall that has a front end portion, a rear end portion and an intermediate portion between said front and rear end portions, a snap block disposed on said surrounding wall and detachably engageable with said snap hole, and a connecting portion connected to said surrounding wall in proximity to said rear end portion and having at least one pin hole that extends therethrough in a left-right direction and that aligns with said positioning holes; and a positioning pin detachably inserted through
said positioning holes and said at least one pin hole to fix said magazine base to said handgrip portion.  And there is no teaching in the prior art that would motivate one of ordinary skill in the art to modify Baxley to have these features.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REGINALD S TILLMAN, JR whose telephone number is (571)270-7010.  The examiner can normally be reached on M-F 830-530.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers can be reached on 571-272-6874.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/REGINALD S TILLMAN, JR/Primary Examiner, Art Unit 3641